The Attorney General moves the court to dismiss the appeal of plaintiff in error for the reason that this appeal is from a judgment of conviction in a misdemeanor case, and the same was not filed in this court until 119 days after the same was rendered, and there was no order of the trial court extending the time within which the appeal should have been filed here beyond the 60 days allowed by section 2808, Comp. Stat. 1921.
The record sustains the claims of the Attorney General. The appeal is therefore dismissed, with directions to the trial court to order the execution of the judgment below as if no appeal had been taken.